McNAMEE, District Judge.
This cause came on this 31st day of March, 1952, to be heard upon the Certificate of Review of the order of the Referee in Bankruptcy, William B. Woods, entered on October 30th, 1951, denying the claim of Thomas M. Carey, Collector of Internal Revenue, except as to the sum of $715.78 for the year 1948, which was allowed as a priority claim;
Also the record before the said Referee, with the Exhibits offered by the parties at said hearing, and the Briefs filed herein by the parties.
Upon due and careful consideration by the Court whereof the Petition to Review is hereby overruled and the Report and Order of the Referee, William B. Woods, is affirmed.
It is adjudged and decreed that the Petition to Review is hereby overruled and the Report and Order of the Referee, William B. Woods, is hereby affirmed.